Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 21-33 are currently pending.  Claims 2-20 are presently canceled.  Claim 1 has been amended, and Claims 21-33 are newly presented.

Response to Arguments
Applicant’s arguments, see Remarks, filed March 19, 2021, with respect to the previously presented rejections under 35 U.S.C. 102(a)(1) have been fully considered and, in combination with the present amendments, are persuasive.  The previously presented rejections under 35 U.S.C. 102(a)(1) have been withdrawn.  However, as will be shown below, Claims 1 and 21-33 are nonetheless rejected under 35 U.S.C. 103.

Applicant’s arguments, see Remarks, filed March 19, 2021, regarding the previous rejections under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 21-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 1, Claim 1 recites that “the one or more deployment tools create artifacts configured to run on the runtime engine…the runtime engine and the shared services use the artifacts combined with the instructions in the MCF to run a telehealth application.”  The term “artifacts” is deemed new matter, as it is not disclosed or defined in the Specification.  In the interest of compact prosecution, Examiner will interpret “artifacts” run by the runtime engine as any type of program module used to execute the telehealth application.  Appropriate correction is required.

Regarding Claim 21, Claim 21 recites “[tracking] video conference statistics across encounters.”  This feature is not disclosed in the present Specification, and hence is deemed new matter.

Regarding Claim 26, Claim 26 recites “synchronizing edits to a telehealth encounter among users viewing the encounter.”  This feature is not disclosed in the present Specification, and hence is deemed new matter.

Regarding Claim 32, Claim 32 recites “[tracking] real-time data including waveforms emitted by bedside monitors.”  The present Specification does not disclose any type of waveform data, and further does not disclose any type of bedside monitor device, and hence these features are deemed new matter.

Dependent Claims 22-25, 27-31, and 33 are similarly rejected under 35 U.S.C. 112(a) due to their dependence from independent Claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, Claim 1 recites that “the one or more deployment tools create artifacts configured to run on the runtime engine…the runtime engine and the shared services use the artifacts combined with the instructions in the MCF to run a telehealth application.”  The term “artifacts” is indefinite because the term itself is not a well-known term of art, and because, as stated above, the term is not defined by the present Specification, and hence the metes and bounds of the term are not readily apparent to one ordinarily skilled in the art, even in view of the present Specification.  In the interest of compact prosecution, Examiner interprets “artifacts” as any type of program module used to execute the telehealth application.  Appropriate correction is required.

Dependent Claims 21-33 are similarly rejected under 35 U.S.C. 112(b) due to their dependence from independent Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 23-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Muraca (Pub. No. US 2002/0055917) in view of Tran (Pub. No. US 2014/0278475), further in view of Javitt (Pub. No. US 2013/0116526) and Nawana (Pub. No. US 2014/0081659).

Regarding Claim 1, Muraca discloses the following: A system for telehealth platform, said system comprising:
one or more development tools configured to generate a master control file (MCF) (The system includes a browser client (i.e. one or more development tools) that receives (i.e. generates) a master control file (MCF) from a server, e.g. see paragraph [0352].): 2Application No.: 16/221,536Attorney Docket No.: 021720-001 
one or more deployment tools functionally coupled to the MCF (The system includes a portability enabling software (i.e. one or more deployment tools) that includes (i.e. is coupled to) the MCF, e.g. see paragraph [0105], Fig. 4.); 
a runtime engine functionally coupled to the MCF (The system includes at least one engine that interfaces with the MCF, e.g. see paragraphs [0015] and [0105], Fig. 4.); 
one or more shared services functionally coupled to the MCF (The system includes the functionality of sharing medical information through a secure information exchange, e.g. see paragraphs [0180], [0194], [0206], [0275], [0320], and [0339].);
the one or more deployment tools create artifacts configured to run on the runtime engine and the shared services, the runtime engine and the shared services use the artifacts combined with the instructions in the MCF to run a telehealth application (The portability enabling software (i.e. the one or more deployment tools) enable the system to port (i.e. create) customer applications (i.e. artifacts) between various operating systems, e.g. see paragraph [0117], wherein the functions of the customer applications include video conferencing (i.e. a telehealth application), e.g. see paragraphs [0119] and [0124].);
the one or more runtime engines are configured to run the telehealth application on one or more platforms based on the instructions in the MCF (The MCF is in communication with various engines (i.e. one or more runtime engines) run by the portability enabling software, wherein the portability enabling software may enable the execution of various functions on a variety of different : and 
the telehealth application is integrated with video hardware and software systems (The video conferencing functionality (i.e. the telehealth application) is executed by a software engine, e.g. see paragraphs [0105]-[0106], and hardware such as a camera, e.g. see paragraphs [0126] and [0132].).
But Muraca does not explicitly teach the following:
(A)	wherein the one or more development tools, the one or more deployment tools, the runtime engine, and the one or more shared services use plugin-based architecture;
(B)	the MCF comprises component instructions including metadata including at least one of abstract form definition, page definition, control definitions, user roles, access controls, background processes, notifications to users, lifecycle states of controls, validators, and application settings; and
(C)	the plugin-based architecture is configured to create dynamic tables and columns to store custom data for each telehealth specialty.
(A)	Tran teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include functionality that enables a user and/or the system itself to modify a rules engine, e.g. see paragraphs [0091]-[0093] – that is, the software components used to modify the rules engine are interpreted as “one or more development tools.”  Furthermore, the system includes a graphical user interface that runs on a web site, a computer, or mobile device, that execute the rules set by the rules engine, e.g. see paragraph [0089] – that 
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Muraca to incorporate the plugin-based architecture to execute the various system functionalities as taught by Tran in order to alleviate the burden of maintaining socket communication and session management from programmers, e.g. see Tran paragraph [0165], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(B)	Javitt teaches that it was old and well known in the art of healthcare, at the effective filing date for the system to include functionality that enables the creation of a printout of a record (i.e. a form) that specifies (i.e. defines) a suitable file format for the printout, e.g. see paragraph [0071], enables a user to specify (i.e. define) a date range to be displayed for a record (i.e. a page), e.g. see paragraph [0071], enables a user to specify conditions for messaging (a control definition for messaging), e.g. see paragraphs [0080]-[0087], and further includes a settings button (i.e. application settings) that enables a user to set various options, e.g. see paragraph [0060].  Additionally, the system provides various functions to logged-in caregivers, 
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Muraca and Tran to incorporate the various MCF functionalities as taught by Javitt in order to improve patient compliance and improve treatment, e.g. see Javitt paragraph [0008], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(C)	Nawana teaches that it was old and well known in the art of healthcare, at the effective filing date, for a system to include plug-and-play technology (i.e. plug-in based architecture), e.g. see paragraph [0269], wherein the system further includes data tables that 
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Muraca, Tran, and Javitt to incorporate storing the telehealth specialty of each practitioner in a table as taught by Nawana in order to improve surgical and interventional planning, support, post-operative follow-up, and recovery tracking, e.g. see Nawana paragraphs [0019] and [0150], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 23, the combination of Muraca, Tran, Javitt, and Nawana teaches the limitations of Claim 1, and Tran and Javitt further teach the following:
The system of claim 1, wherein the control definitions comprise a configurable library of functions that can be attached to user interface elements and event triggers (The system includes script editor (i.e. a configurable library of functions) that enables a user to make changes to scripts (i.e. control definitions), including triggering conditions, e.g. see Javitt paragraphs [0080]-[0081], wherein the system is configured as a plug-and-play system that enables a user to add (i.e. attach) various functions, e.g. see Tran paragraph [0173].).
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Muraca to incorporate the plugin-based 
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Muraca and Tran to incorporate the edit (i.e. configurable) functionality as taught by Javitt in order to improve patient compliance and improve treatment, e.g. see Javitt paragraph [0008], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 24, the combination of Muraca, Tran, Javitt, and Nawana teaches the limitations of Claim 23, and Javitt further teaches the following:
The system of claim 23, wherein the control definitions comprise at least one of encounter lists, appointment scheduling, query retrieve, a patient population management subsystem, text boxes, radio button groups, and diagnosis lists (The script editor (i.e. a configurable library of functions) enables a user to make changes to scripts (i.e. control definitions), e.g. see Javitt paragraphs [0080]-[0081], wherein the scripts may include various fields including input text (i.e. text boxes), e.g. see Javitt paragraph [0082], a save button, a delete button, and a checkbox (i.e. radio button groups), e.g. see Javitt paragraph [0080].).
prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Muraca and Tran to incorporate the edit (i.e. configurable) functionality as taught by Javitt in order to improve patient compliance and improve treatment, e.g. see Javitt paragraph [0008], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 25, the combination of Muraca, Tran, Javitt, and Nawana teaches the limitations of Claim 23, and Muraca further teaches the following:
The system of claim 23, wherein the user interface elements comprise a configurable system for real-time chat among providers or between patients and providers, the configurable system being configured to allow video communication and transmission of images and documents (The system includes a chat manager that enables instant messaging (i.e. real-time chat) between patients and clinicians, e.g. see Muraca paragraphs [0205]-[0206], and further enables the sharing (i.e. communication and transmission) of medical information in the form of images and documents and video, e.g. see Muraca paragraphs [0055], [0180], [0204], and [0206].).

Regarding Claim 27, the combination of Muraca, Tran, Javitt, and Nawana teaches the limitations of Claim 1, and Tran and Javitt further teach the following:
The system of claim 1, wherein the component instructions comprise one or more actions that can be attached to system events including patient or provider alerts, background processing of results, and export of data to other systems (The system is configured as a plug-and-play system that enables a user to add (i.e. attach) various functions, e.g. see Tran paragraph [0173], wherein the functions that the system is capable of performing include providing alerts to users, e.g. see Javitt paragraphs [0034] and [0052], wherein the functions may be executed in parallel, e.g. see Javitt paragraphs [0088], [0092], [0099], and [0114] – that is, any program running in parallel to another program may be interpreted as a “background” process.).
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Muraca to incorporate the plugin-based architecture to execute the various system functionalities as taught by Tran in order to alleviate the burden of maintaining socket communication and session management from programmers, e.g. see Tran paragraph [0165], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Muraca and Tran to incorporate the various functionalities as taught by Javitt in order to improve patient compliance and improve treatment, e.g. see Javitt paragraph [0008], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 28, the combination of Muraca, Tran, Javitt, and Nawana teaches the limitations of Claim 1, and Muraca further teaches the following:
The system of claim 1, wherein the component instructions comprise instructions to create messages and/or documents to be sent to other electronic health record systems on demand, or automatically at the conclusion of a telehealth encounter (The system functions include enabling a user to create and send messages to external systems, e.g. see Muraca paragraphs [0339], [0413], and [0466].).

Regarding Claim 29, the combination of Muraca, Tran, Javitt, and Nawana teaches the limitations of Claim 1, and Muraca and Tran further teach the following:
The system of claim 28, wherein the component instructions comprise instructions to configure an exchange of images with other systems (The system functions include enabling a user to create and send messages to external systems, e.g. see Muraca paragraphs [0339], [0413], and [0466], wherein messages may include images, e.g. see Tran paragraph [0165].).
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Muraca to incorporate the image messaging as taught by Tran in order to enable doctors to provide rapid feedback and improve patient compliance, e.g. see Tran paragraph [0179], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 30, the combination of Muraca, Tran, Javitt, and Nawana teaches the limitations of Claim 1, and Tran further teaches the following:
The system of claim 1, wherein the component instructions comprise instructions to allow for provider, clinic, resource and appointment scheduling (The system functions include scheduling an in person consultation for the patient and doctor, e.g. see Tran paragraph [0182].).
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Muraca to incorporate the image messaging as taught by Tran in order to improve patient compliance, e.g. see Tran paragraphs [0179] and [0182], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 21 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Muraca, Tran, Javitt, and Nawana in view of Rosenfeld (Pub. No. US 2005/0203777).

Regarding Claim 21, the combination of Muraca, Tran, Javitt, and Nawana teaches the limitations of Claim 1, but does not explicitly teach the following:
(A)	The system of claim 1, wherein the telehealth application is configured to at least one of track video conference statistics across encounters, and to implement an advanced cross- vendor far-end camera control system for Pan-Tilt-Zoom cameras.

Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art to modify the combination of Muraca, Tran, Javitt, and Nawana to incorporate the pan/tilt/zoom camera as a mechanism for videoconferencing as taught by Rosenfeld in order to enable full videoconferencing capability, e.g. see Rosenfeld paragraph [0045], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 33, the combination of Muraca, Tran, Javitt, Nawana, and Rosenfeld teaches the limitations of Claim 21, and Muraca and Nawana further teach the following:
The system of claim 21, wherein the telehealth application is configured to extract raw data from an encounter into a portable format for analysis or import into other systems (The system enables the transfer (i.e. portable format) and customization of data between different platforms (i.e. analysis or import into other systems), e.g. see Muraca paragraph [0340].  Furthermore, the system may also be configured to receive raw data, e.g. see Nawana paragraph [0139].).
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Muraca, Tran, and Javitt to incorporate enabling the processing of raw data as taught by Nawana in order to more accurately relate the data to diagnoses, treatments, and outcomes, e.g. see Nawana paragraph .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Muraca, Tran, Javitt, and Nawana in view of Lu (Pub. No. US 2016/0135755).
Regarding Claim 22, the combination of Muraca, Tran, Javitt, and Nawana teaches the limitations of Claim 1, but does not explicitly teach the following:
(A)	The system of claim 1, wherein the validators comprise at least one of a stroke scale validator, a diagnosis validator, a multi-field conditional validator, required field checks, a conditional validator, a date range validator, and a numeric validator.
(A)	Lu teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include an error location module (i.e. a validator) that receives error signals from a health detection module, e.g. see paragraphs [0065] and [0082], wherein the health detection module obtains various health metrics used to formulate a diagnosis/health condition, e.g. see paragraphs [0062] and [0065], wherein the metrics may include a step number, e.g. see paragraphs [0092]-[0093] – that is, the error location module is interpreted as a validator used to validate a diagnosis and/or a condition, and/or a numeric value.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art to modify the combination of Muraca, Tran, Javitt, and Nawana to incorporate the various functions of the validator as taught by Lu in order to improve the accuracy and credibility of information regarding problems needing to be solved urgently, e.g. .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Muraca, Tran, Javitt, and Nawana in view of Apacible (Pub. No. US 2014/0181741).
Regarding Claim 26, the combination of Muraca, Tran, Javitt, and Nawana teaches the limitations of Claim 23, but does not explicitly teach the following:
(A)	The system of claim 23, wherein the user interface elements comprise a configurable system for synchronizing edits to a telehealth encounter among users viewing the encounter.
(A)	Apacible teaches that it was old and well known in the art of remote conferencing, at the effective filing date, for the system to enable users to share and edit notes collaboratively and in real-time, e.g. see paragraph [0054] – that is, the system synchronizes the edits between attendees of the meeting in real-time.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art to modify the combination of Muraca, Tran, Javitt, and Nawana to incorporate the edit synchronization between meeting attendees as taught by Apacible in order to improve the collaboration experience for attendees, e.g. see Apacible paragraph [0054], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Muraca, Tran, Javitt, and Nawana in view of Plasse (Pub. No. US 2015/0379225).
Regarding Claim 31, the combination of Muraca, Tran, Javitt, and Nawana teaches the limitations of Claim 1, but does not explicitly teach the following:
(A)	The system of claim 1, wherein the component instructions comprise instructions to Define at least one of medical specialties, a lifecycle for each specialty encounter, common dialogs, custom roles and permissions specific to the telehealth application, and mapped permissions to functionality.
(A)	Plasse teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to define various roles for various users, and further to define permissions for various users, for example enabling certain users message functionality, e.g. see paragraphs [0018] and [0048], to enable secure communications between users.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Muraca, Tran, Javitt, and Nawana to incorporate defining user roles and permissions as taught by Plasse in order to enable secure communications between users, e.g. see Plasse paragraph [0004], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Muraca, Tran, Javitt, and Nawana in view of Rowlandson (Pub. No. US 2002/0087355).
Claim 32, the combination of Muraca, Tran, Javitt, and Nawana teaches the limitations of Claim 1, and Muraca and Tran further teach the following:
The system of claim 1, wherein the telehealth application is configured to track real-time data including waveforms (The system continuously (i.e. in real-time) exchanges information between disparate technologies, including medical devices, e.g. see Muraca paragraphs [0061], [0172], and [0464].  Furthermore, a medical device may include an EKG sensor that outputs a continuos EKG waveform, e.g. see Tran paragraph [0161].).
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Muraca to incorporate the waveform data as taught by Tran in order to enable the system to identify and categorize the patient data and determine if alarms or messages should be transmitted to a physician, e.g. see Tran paragraph [0161], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
However, the combination of Muraca, Tran, Javitt, and Nawana does not explicitly teach the following:
(A)	wherein the waveforms are emitted by bedside monitors.
(A)	Rowlandson teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to obtain data continuously, for example waveform ECG records, e.g. see paragraphs [0047] and [0050], wherein the data is obtained from at least one bedside monitor, e.g. see paragraphs [0035] and [0050], to quickly identify patients who have a high probability of acute coronary syndrome and improve patient outcomes.
prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Muraca, Tran, Javitt, and Nawana to incorporate obtaining the real-time data from a bedside monitor as taught by Rowlandson in order to quickly identify patients who have a high probability of acute coronary syndrome and improve patient outcomes, e.g. see Rowlandson paragraph [0017], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658.  The examiner can normally be reached on Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Shumate can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
June 1, 2021